Case 1:17-cv-02374-RRM-ST Document 97 Filed 01/15/21 Page 1 of 2 PageID #: 923


 GTPC
                                                                                     129 LIVINGSTON STREET
              GARY TSIRELMAN P.C.                                                  SECOND & THIRD FLOORS
                                                                                       BROOKLYN, NY 11201
                                                                        T: (718) 438-1200 ● F: (718) 438-8883
              ATTORNEYS & COUNSELORS AT LAW                                      nbowers@gtmdjd.com

                                                                       January 15, 2021

The Honorable Steven Tiscione
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

 Re: Capital 7 Funding v. Wingfield Capital Corp., et al., Case # 1:17-cv-2374-
 RRM-ST; Opposition to Defendants’ motion to extend discovery, motion for
 abeyance in the alternative and motion for adjournment


Dear Judge Tiscione:

        We write on behalf of Plaintiff Capital 7 Funding (“Capital 7”) in opposition to
the motion to extend the discovery schedule filed by Defendants Burgis Sethna,
Heath Wagenheim, and Wingfield Capital Corporation (“Sethna Defendants”), or, in
the alternative, an abeyance of Defendants’ motion to extend the discovery schedule
until after the pending motion to vacate Defendants’ default has been decided.

       The parties also jointly request an adjournment of the hearing set for January
20, 2021. If the Court holds the motion to extend time in abeyance, the parties request
the adjournment sine die until Defendants’ motion to vacate their default is decided.
If the Court does not hold the motion in abeyance, the parties request that the hearing
be rescheduled to January 21, 2021, or any date thereafter convenient for the Court.

       Plaintiffs oppose the extension because the Burgis Defendants are currently in
default because they have not meaningfully attempted to participate in this case for
more than six months. Their lack of participation has already resulted in the Clerk
of the Court entering defaults against the Burgis Defendants on July 27, 2020. ECF
Nos. 89, 90, and 93.

       I and Plaintiffs sympathize with defense counsel’s family tragedy and other
challenges caused by the ongoing COVID-19 pandemic. These tragedies and
challenges, however, do not account for why the Burgis Defendants and their counsel
failed to take even the smallest steps to contact Plaintiffs counsel for the past seven
months. They failed to respond to the Complaint after the Court denied their Rule
12(b)(6) motion to dismiss. They remained silent after Plaintiff filed for entries of
default and when the Clerk subsequently granted them. They made no attempt to
contact Plaintiffs’ counsel prior to filing their motion to extend the discovery schedule
in violation of Your Honor’s Individual Rule I.D. The Burgis Defendants appeared to

                                        -page 1-
Case 1:17-cv-02374-RRM-ST Document 97 Filed 01/15/21 Page 2 of 2 PageID #: 924

abandon their defense of the case until January, 11, 2021, the day fact discovery was
scheduled to end. The Court ought not countenance further delay on Defendants’ part
and should deny they motion to extend the discovery schedule.

      In the alternative, the parties request that the Court hold the Burgis
Defendants’ motion in abeyance until the Court has decided the pending motion to
vacate the entries of default against the Burgis Defendants, filed at ECF No. 96. The
parties plan to submit a joint briefing schedule for that motion to the Court early next
week.

       The parties also request that the hearing scheduled for January 20, 2021, be
rescheduled to January 21, 2021, or any day thereafter convenient to the Court
because the undersigned and counsel for the Burgis Defendants have other matters
currently scheduled on January 20, 2020. Should the Court grant the requested
abeyance, the parties request that the hearing be adjourned sine die until the motion
to vacate defaults has been decided.

      The Burgis Defendants join only in the requests for an abeyance and
adjournment.

      Should the Court grant the motions for abeyance or adjournment, no other
currently-scheduled deadlines or dates would be affected.

      Thank you for your consideration of this letter.


                                                      Respectfully,

                                                      __/s/_____________
                                                      Nicholas Bowers, Esq.
                                                      Counsel for Plaintiff
                                                      Gary Tsirelman P.C.
                                                      129 Livingston, 2nd Floor
                                                      Brooklyn NY 11201




cc: All counsel via ECF




                                        -page 1-
